DETAILED ACTION
Claims 1-5, 9-13, 16-19, and 22-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 4, 9-10, 12, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (“Solar radiation forecast based on fuzzy logic and neural networks”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 10, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Vico et aI. ("Deep Neural Networks for Wind Energy Prediction") in view of Merhav et al. (US 2017 / 0344879 A1), and further in view of Kamadinata et al. (“Global Solar Radiation Prediction Methodology using Artificial Neural Networks for Photovoltaic Power Generation Systems”) and Chen et al. (“Solar radiation forecast based on fuzzy logic and neural networks”).
As per claim 1, Diaz-Vico teaches a method comprising:
receiving four-dimensional (4D) weather forecast data, the weather forecast data comprising 
a sequence of images, each image in the sequence comprising weather forecast data for a particular future time, each image in the sequence encoding a latitude and longitude of a location and a weather forecast datum associate (Section 3.1: the data comprises of image data within a rectangular grid [image] at a specific latitude and longitude; data includes weather forecast variables associated with the location; note that with eight variables you have a sequence of eight images);
deriving, by processing the 4D weather forecast data using a chain of a plurality of identical  
processing  blocks connected in series of a neural network, a derived weather feature comprising a cloud cover mobility, each of the plurality of processing blocks including a convolutional layer, an activation layer, and a pooling layer (Section 2.4: the neural network architecture includes a convolutional layer along with an activation function f and a pooling layer; Section 3.2: the LeNet-5 network has a first convolutional layer with a first pooling layer [processing block] followed by a second convolutional layer and second pooling layer [processing block in series] to derive a wind energy prediction);
wherein, for each processing block, the convolutional layer processes an input volume representing the 4D weather forecast data and provides the processed input volume to the activation layer using a filter, the filter comprising a depth equal to a depth dimension of the input volume, the activation layer further processing the weather forecast data and providing the processed weather forecast data to the pooling layer, the pooling layer further processing the 4D weather forecast data and providing the processed 4D weather forecast data to a convolutional layer of a next processing block of the neural network (Sec 2.4: convolution is followed by an activation function such as a ReLU layer [see Sec 2.2] and then afterword with a pooling layer; Sec 3.2: LeNet-5’s first convolutional block passes data to the second block).
While Diaz-Vico does not disclose the remaining limitations, Merhav teaches
a plurality of identical processing  blocks (Fig. 1: an example of identical blocks; pooling layers 
from Diaz-Vico can be placed into each block);
wherein, for each processing block, the convolutional layer processes an input volume representing the 4D weather forecast data and provides the processed input volume to the activation layer using a filter, the filter comprising a depth equal to a depth dimension of the input volume, the activation layer further processing the weather forecast data and providing the processed weather forecast data to the pooling layer, the pooling layer further processing the 4D weather forecast data and providing the processed 4D weather forecast data to a convolutional layer of a next processing block of the neural network (0052: a filter can have a small field but extend through the full depth of the input image, thus processing an input volume);
determining a solar power forecast for a predetermined location based upon the one or more 
derived weather features (Fig. 5-8: FFBP neural network outputs a prediction for photovoltaic power [solar power forecast]; Section 3.1: “FFNN is defined as a type of MLP network with special input values. derived weather features]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Diaz-Vico with the processing blocks of Merhav, as using identical successive blocks allow for neural network simplicity while still allowing the network to detect higher level features (see Merhav 0040).
While Merhav does not disclose the remaining limitations, Kamadinata teaches
deriving, by processing the 4D weather forecast data using a chain of a plurality of 
processing blocks connected in series of a neural network, a derived weather feature comprising a cloud cover mobility (Section 2: neural networks can be used to derive the direction of cloud movement [cloud cover mobility]; Table 1 in Section 2.4 shows a neural network with multiple processing blocks used for the derivation);
determining a solar power forecast for a predetermined location based upon the one or more 
derived weather features (Abstract: second ANN predicts solar power forecast for a location based on derived cloud movement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Diaz-Vico-Merhav with derivation of cloud cover mobility in Kamadinata. Allowing a neural network to derive cloud cover mobility results in more accurate solar forecasting than if the cloud cover derivation was skipped (see Kamadinata Section 3).
While Kamadinata does not disclose the remaining limitations, Chen teaches
receiving four-dimensional (4D) weather forecast data, the weather forecast data comprising  
a sequence of images, each image in the sequence comprising weather forecast data for a particular future time (Sec. 3 Algorithm 2: weather forecast data at a particular future time can be used to make solar radiation forecasts).


As per claim 2, the rejection of claim 1 is incorporated.
	Diaz-Vico further teaches processing the 4D weather forecast data using a linear layer to derive the derived weather feature (Section 2.2: “we have used ReLUs for all hidden layer activations and linear units in the output layer”).

As per claim 4, the rejection of claim 1 is incorporated.
Diaz-Vico further teaches wherein the 4D weather forecast data includes two dimensional position data, time data, and weather feature data (Section 3.1: the data comprises of weather data variables in one dimension, a rectangular grid in two dimensions, and multiple time intervals in another dimension).
	
Claim 9 embodies the method of claim 1 in program instructions for a generic computer usable program product. Therefore, claim 9 is similarly rejected under U.S.C. 103.

Claim 10 embodies the method of claim 2 in program instructions for a generic computer usable program product. Therefore, claim 10 is similarly rejected under U.S.C. 103.

Claim 12 embodies the method of claim 4 in program instructions for a generic computer usable program product. Therefore, claim 12 is similarly rejected under U.S.C. 103.



Claim 19 embodies the method of claim 2 in program instructions for a generic computer system. Therefore, claim 19 is similarly rejected under U.S.C. 103.


Claims 3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Vico in view of Merhav, Kamadinata, and Chen, and further in view of Alonso-Montesinos et al. (“Solar radiation forecasting in the short- and medium-term under all sky conditions”).
As per claim 3, the rejection of claim 1 is incorporated.
While the previously cited art do not teach the claim’s limitations, Alonso-Montesinos teaches wherein the 4D weather forecast data includes a time sequence of raster weather forecast 
data (Section 2.1: satellite data is collected as 121 * 161 pixel raster images to forecast solar radiation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen to include the teachings of Alonso-Montesinos in order to receive data in the form of images. Alonso-Montesinos teaches that each raster image is composed of a 2D arrangement of pixels (Section 2.1, Section 2.5), which naturally corresponds to the 2D rectangular grid taught in Diaz-Vico as input for a neural network (Section 3.1). 

	As per claim 5, the rejection of claim 1 is incorporated.
	While the previously cited art do not teach the claim’s limitations, Alonso-Montesinos teaches 
wherein the solar power forecast is based, at least in part, on a spatial distribution of cloud coverage and a movement pattern of clouds proximate to the predetermined location (Section 2.3: 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen to include the teachings of Alonso-Montesinos in order to include the attenuating effect of cloud coverage on solar power. Alonso-Montesinos teaches that cloud coverage is the most attenuating factor of solar radiation (Section 2.3), thereby making solar forecasts more accurate by including cloud cover as an input variable.

Claim 11 embodies the method of claim 3 in program instructions for a generic computer usable program product. Therefore, claim 11 is similarly rejected under U.S.C. 103.

Claim 13 embodies the method of claim 5 in program instructions for a generic computer usable program product. Therefore, claim 13 is similarly rejected under U.S.C. 103.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Vico in view of Merhav, Kamadinata, and Chen, and further in view of Petrov et al. (U.S. Pub. No. 2011/054776 A1). 
As per claim 16, the rejection of claim 1 is incorporated.
While the previously cited art do not teach the claim’s limitations, Petrov teaches 
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system  ([0024]: “the mobile computing device 12 or the web client 32 may be The mobile computing device 12 or web client 32 may send requests to the weather data server network 14 for updated weather data”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen to include the teachings of Petrov in order to take advantage of the increasing use of the Internet and mobile devices to transmit and receive weather information automatically without the need to manually input a request (Petrov [0004]).

	As per claim 17, the rejection of claim 1 is incorporated.
While the previously cited art do not teach the claim’s limitations, Petrov teaches 
wherein the computer usable code is stored in a computer readable storage device in a server 
data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0012]: “The weather data server network transmits updated weather data for the geospatial location of the mobile computing device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen to include the teachings of Petrov in order to take advantage of the increasing use of the Internet and mobile devices to transmit and receive weather information.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Vico in view of Merhav, Kamadinata, and Chen, and further in view of Yuh et al. (US 2018 / 0365824 A1).
As per claim 22, the rejection of claim 1 is incorporated.
the chain of the plurality of processing blocks comprises five identical processing blocks (Fig. 4: if Z = 3, you have a total of five processing blocks, starting from 406-408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen to include the number of blocks in Yuh, as Yuh teaches that any number of additional blocks may be appropriate (see Yuh Fig. 4).

Claim 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Vico in view of Merhav, Kamadinata, and Chen, and further in view of Root et al. (US 20160148229A1) and Chaudhuri et al. (“CAPE - A link amid thermodynamics and microphysics for the occurrence of severe thunderstorms”).
Diaz-Vico additionally teaches:
wherein the 4D weather forecast data comprises a first sequence of images, a second sequence of images, a third sequence of images, a fourth sequence of images, and a fifth sequence of images (Sec 3.1: each variable is associated with a sequence of images; thus with 8 variables you have eight sequences).
While the previously cited art do not teach the remaining limitations, Root does teach:
each image in the first sequence encoding a forecast air density associated with a location, each image in the second sequence encoding forecast instantaneous precipitation rate associated with a location, each image in the third sequence encoding a forecast dewpoint temperature associated with a location, each image in the fourth sequence encoding a forecast maximum convective available potential energy associated with a location, each image in the fifth sequence encoding a forecast lightning potential index associated with a location (0023: relevant input variables can include amount of rain/snow, expected thunderstorm intensity level, and dewpoint).

of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen with the variables of Root, as the aforementioned variables can aid in forecasting weather (see Root 0023).
While the previously cited art do not teach the remaining limitations, Chaudhuri does teach:
each image in the first sequence encoding a forecast air density associated with a location, each image in the second sequence encoding forecast instantaneous precipitation rate associated with a location, each image in the third sequence encoding a forecast dewpoint temperature associated with a location, each image in the fourth sequence encoding a forecast maximum convective available potential energy associated with a location, each image in the fifth sequence encoding a forecast lightning potential index associated with a location (pg. 250-51 and Abstract: CAPE and air density are relevant variables for calculating occurrence of thunderstorms; thus, according to Root with Diaz-Vico, these are relevant for weather forecasts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the invention to modify Diaz-Vico-Merhav-Kamadinata-Chen with the variables of Chaudhuri, as the aforementioned variables can aid in forecasting weather (see Chaudhuri Abstract).

Claim 24 embodies the method of claim 22 in program instructions for a generic computer usable program product. Therefore, claim 24 is similarly rejected under U.S.C. 103.

Claim 25 embodies the method of claim 22 in program instructions for a generic computer usable program product. Therefore, claim 25 is similarly rejected under U.S.C. 103.


	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANSOL DOH whose telephone number is (571)272-1293.  The examiner can normally be reached on M - F 7:30 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/H.D./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126